Per Curiam.
The respondent, while driving a passenger automobile upon one of the streets of the city of Seattle, collided with an automobile truck driven by the appellant, and *450received personal injuries. He brought this action to recover for the injuries suffered, and on the trial, which was had before a jury, a verdict and judgment was rendered and entered in his favor for $1,200. This appeal, which is from the judgment so rendered, presents only the question of the sufficiency of the evidence to justify the verdict. In his argument in this court, the appellant quotes and cites from the record the evidence favorable to his contention, and assuming it to be true, makes a substantial case against the verdict and judgment. But we find, on examining the statement of facts, that practically all of the facts thus assumed to be substantiated are disputed by other witnesses, and that there is another version of the transaction in the record which supports the verdict of the jury. This concludes the question in this court. We cannot retry the facts. We are bound to assume as true that version of the evidence which tends to support the jury’s verdict, and if it be sufficient for that purpose, allow the verdict to stand. It' would serve no useful purpose to enter upon a review of the evidence. We have examined it with care, and find substantial evidence tending to support every material issue. This is sufficient to sustain the judgment, and it will stand affirmed.